                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

AMERICAN INTER-FIDELITY CORP., as         )
Attorney-in-Fact for AMERICAN INTER-      )
FIDELITY EXCHANGE,                        )
                                          )
                  Plaintiff,              )
                                          )
            v.                            )
                                          )
EVAN HODGE and RAYMUNDO IBARRA,           )
                                          )
                  Defendants.             )                                 Case No. 18-cv-04604
_________________________________________ )
                                          )                                 Judge Sharon Johnson Coleman
EVAN HODGE,                               )
                                          )
                  Counter-Plaintiff,      )
                                          )
            v.                            )
                                          )
AMERICAN INTER-FIDELITY CORP.,            )
                                          )
                  Counter-Defendant.      )

                                MEMORANDUM OPINION AND ORDER

           This declaratory judgment action stems from an insurance coverage dispute. American

Inter-Fidelity Corp. (“AIFC”), as attorney-in-fact for American Inter-Fidelity Exchange (“AIFE”)

has filed a second amended complaint against Evan Hodge and Raymond Ibarra1 seeking a

determination as to AIFC’s rights and legal obligations under a truckers’ auto liability policy it issued

to AV Carriers, Inc. (“AVC”). Hodge has asserted a counterclaim against AIFC in which he alleges

that AIFC has a duty to defend and a duty to indemnify under the policy. Currently before the

Court is AIFC’s Federal Rule of Civil Procedure 12(c) motion for judgment on the pleadings as to

the second amended complaint and Hodge’s counterclaim. For the reasons discussed below, the

Court denies the motion.

1In   April 2019, the Court granted AIFC’s motion for entry of default against Ibarra. (Dkt. 47.)

                                                              1
Background

        AIFE issued a truckers’ auto liability policy to AVC for the period of June 1, 2017 through

June 1, 2018 with a $1,000,000 limit of liability (“the AIFE policy”). The AIFE policy provides that

AIFC would pay all sums legally owed by AVC because of bodily injury or property damage caused

by an accident and resulting from the ownership, maintenance or use of a covered auto. The

following exclusions to coverage for bodily injuries are contained in the AIFE policy:

        This insurance does not apply to any of the following:
        ...
                2.     “Bodily injury” to “person insured” as defined herein, whether such
                       injury is compensable or not under any workman’s compensation or
                       disability benefit law or similar law.
                       “Bodily injury” to:
                       a.       An “employee” of the “insured” arising out of and in the
                                course of:
                                i.      Employment by the “Insured”,
                                        or
                                ii.     Performing the duties related to the conduct of the
                                        “Insured’s” business . . .
                3.     “Bodily injury” to any fellow “employee” of the “insured” arising out
                       of and in the course of the fellow employee’s employment or while
                       performing duties related to the conduct of your business.

The AIFE policy does not define “employee,” except to state that the term includes a “leased

worker” but not a “temporary worker.” (Dkt. 28-1 at 1-2, 5, 9-10.)

        In 2013, Hodge began working as a truck driver with AVC, after he submitted an

“Application for Employment” and an “Employment Record.” (Dkt. 28-2.) In December 2013, as

part of the application process, AVC provided Hodge with a document titled “Work Rules,” which

set forth certain conduct requirements and the penalties for violation of those requirements. The

Work Rules state, inter alia, that “[a]ll new drivers for first month are employed on probation job

until their work Conducts (sic) are evaluated and is satisfactory with [AVC],” that AVC “has the

right to terminate the job For (sic) any reason if not satisfied with work qualities of the driver with

no further obligations and compensation toward him/her,” and that Hodge could be disciplined for


                                                    2
“failure to follow order of dispatch or supervisor.” (Dkt. 28-3.) In addition, Hodge signed an

“Updated Policy of [AVC],” which contained rules about drivers’ use of mobile devices while

driving and stated that violation of those rules would result in “termination of [his] employment.”

(Dkt. 28-4.) Hodge was also given a notice regarding background checks, which indicated that AVC

was his “Prospective Employer.” (Dkt. 28-5.)

        On November 27, 2017, Hodge and Ibarra were “co-drivers” of an AVC truck, meaning that

one would drive the truck while the other rode in the passenger seat or rested in the cabin. At

approximately 2:25 a.m. on November 27, while Hodge was in the cabin and Ibarra was driving

along a Florida road, the truck collided with another vehicle (“the accident”). Hodge alleges that

Ibarra caused the accident and further alleges that he was injured in the accident. In January 2018,

AIFC advised Hodge that the AIFE policy did not provide coverage for Hodge’s alleged injuries. In

June 2018, Hodge advised AIFC that he intended to make a claim against AVC and demanded that

AIFC pay its policy limits to Hodge to settle his claim (the “underlying claim”).

        In July 2018, AIFC filed its coverage action in this Court seeking a declaration of its rights

and obligations in connection to the underlying claim. In January 2019, Hodge filed a civil action in

Florida state court (the “underlying lawsuit”), alleging that he was injured in the accident due to the

negligence of Ibarra, AVC, and other defendants. AIFC thereafter filed a second amended

complaint in the instant case to add allegations as to the underlying lawsuit and seeking a declaratory

judgment regarding the underlying claim and the underlying lawsuit. (Dkt. 1, 28.) Hodge filed an

answer to the second amended complaint, admitting to the allegations regarding the “Application

for Employment,” the “Work Rules,” and the mobile-device policy. He also averred that AVC

provided him with trucks for him to drive on its behalf, that it informed him of the destinations for

the trips he undertook, that AVC dispatchers provided him with instructions as to the location and

timeframes for deliveries, and that AVC could terminate him at will. (Dkt. 29 at 1-14.)


                                                   3
        Hodge also asserted a counterclaim against AIFC, seeking a declaration that AIFC owes a

duty to defend AVC in the underlying lawsuit and a duty to indemnify AVC for any judgment

entered against it, alleging that the underlying claim is covered under the AIFE policy because he

was an independent contractor for AVC, not an employee. In support of his position, Hodge

alleges that the payments AVC made to him for his services as a truck driver were reported to the

IRS on a Form-1099 as “Nonemployee compensation,” that AVC did not withhold taxes from his

pay nor make social security contributions on his behalf, and that pay was determined by the

number of miles between his pick-up and drop-off destinations without regard to the hours he

worked. (Dkt. 29 at 15-21.)

        AIFC now moves, under Rule 12(c), for judgment on the pleadings on its second amended

complaint and Hodge’s counterclaim.

Legal Standard

        A party can move for judgment on the pleadings once the complaint and answer are filed.

See Moss v. Martin, 473 F.3d 694, 698 (7th Cir. 2008) (internal citation omitted). Courts apply the

same standard for Rule 12(c) motions as is used for motions to dismiss for failure to state a claim

under Federal Rule of Civil Procedure 12(b)(6). See Adams v. City of Indianapolis, 742 F.3d 720, 727-28

(7th Cir. 2014). Thus, the Court views the facts in the light most favorable to the nonmoving party

and will grant the motion “only if it appears beyond doubt that [the nonmovant] cannot prove any

facts that would support [its] claim for relief.” Landmark Am. Ins. Co. v. Hilger, 838 F.3d 821, 824

(7th Cir. 2016). “[I]f it appears that discovery is necessary to fairly resolve a claim on the merits,

then the motion for judgment on the pleadings must be denied.” Fed. Deposit Ins. Corp. v. FBOP

Corp., 252 F. Supp. 3d 664, 672 (N.D. Ill. 2017) (Durkin, J.). In considering a Rule 12(c) motion, the

pleadings consist of the complaint, answer, and any written documents used as attachments. See

Langone v. Miller, 631 F. Supp. 2d 1067, 1070 (N.D. Ill. 2009) (Castillo, J.).


                                                     4
Discussion

          The crux of the disagreement between AIFC and Hodge lies in the nature of Hodge’s work

relationship with AVC. AIFC argues that the AIFE policy does not provide coverage for the

underlying claim because, despite Hodge’s assertions to the contrary, he was AVC’s employee, not

an independent contractor, when the accident occurred. AIFC further contends that the pleadings

clearly establish an employer-employee relationship because, among other reasons, AVC had the

right to control Hodge’s work and to terminate him at will, AVC supplied him with the trucks he

used to haul loads for customers, and Hodge worked for AVC for nearly four years. Further, AIFC

argues that the “[AVC] Independent Contractor Driver and Policy Agreement” Hodge executed

when he began working with AVC (the “independent contractor agreement”) should receive no

weight in the Court’s analysis because it provides nothing more than an artificial label with no

bearing on the determination of whether Hodge was AVC’s employee or an independent

contractor.2 Hodge argues that AIFC cannot carry its burden under Rule 12(c) to show that no trier

of fact could find that he was an independent contractor, given the facts asserted in his pleadings, as

amplified by the independent contractor agreement.

         To begin, the Court addresses AIFC’s additional argument that Hodge was an employee of

AVC under the statutory definition of the Motor Carrier Safety Act (“MCSA”) for purposes of

interpreting the AIFE policy. The Court disagrees with that conclusion, as the AIFE policy does

not mention or reference the more expansive federal statutory employee definition contained in the


2
  Upon careful review of the record, the Court will consider the independent contractor agreement, but will not convert
the instant motion to one for summary judgment. The Court finds that, although the pleadings do not directly reference
the independent contractor agreement, Hodge executed it the same day as the other onboarding documents he signed.
Consequently, the independent contractor agreement is central to Hodge’s counterclaim and is necessarily embraced by
his pleadings. See Venture Assoc. Corp. v. Zenith Data Sys. Corp., 987 F.2d 429, 431 (7th Cir. 1993); see also Rosenblum v.
Travelbyus.com Ltd., 299 F.3d 657, 662 (7th Cir. 2002) (“It would have been impossible for the district court or for this
court to evaluate the disagreement between the parties without having all of the documentation. It is impossible to
render the necessary adjudication without reference to the Employment Agreement.”).



                                                            5
MCSA. Applying the AIFE policy as written, the Court finds that the policy does not incorporate

the MCSA definition of “employee.” See Wehrle v. Cincinnati Ins. Co., 719 F.3d 840, 843 (7th Cir.

2013) (the provisions in a “clear and unambiguous” policy “must be given their plain, ordinary, and

popular meaning, and the policy will be applied as written, unless it contravenes public policy”); see

also Nat’l Cont’l Ins. Co. v. Singh, 2018 WL 3861549, at *3-4 (N.D. Ill. 2018) (Blakey, J.) (collecting

cases). Therefore, the Court looks to Indiana law to determine whether Hodge was an employee for

purposes of coverage under the AIFE policy.3

         Under Indiana law, there is no fixed rule for distinguishing independent contractors from

employees. Rather, the analysis considers ten factors: “(a) the extent of control which, by the

agreement, the master may exercise over the details of the work; (b) whether or not the one

employed is engaged in a distinct occupation or business; (c) the kind of occupation, with reference

to whether, in the locality, the work is usually done under the direction of the employer or by a

specialist without supervision; (d) the skill required in the particular occupation; (e) whether the

employer or the workman supplies the instrumentalities, tools, and the place of work for the person

doing the work; (f) the length of time for which the person is employed; (g) the method of payment,

whether by the time or by the job; (h) whether or not the work is a part of the regular business of

the employer; (i) whether or not the parties believe they are creating the relation of master and

servant; and (j) whether the principal is or is not in business.” Moberly v. Day, 757 N.E.2d 1007, 1010

(Ind. 2001). All factors are considered, and “and no single factor is dispositive.” Id. “Whether one

acts as an employee or an independent contractor is generally a question for the finder of fact.” Id.

at 1009. Yet, if the significant underlying facts are undisputed, the Court may properly determine a

worker’s classification as a matter of law. Id.

3The Court concludes that Indiana law controls according to the choice-of-law provision contained in the AIFE policy,

which states that “This agreement has been entered into, and the policy issued, in the State of Indiana, all of the terms
and provisions of which shall be governed by laws of such state.” (Dkt. 28-1 at 13.)


                                                            6
        Applying the Moberly factors, the Court finds as follows. As to the extent of control that

AVC exercised over the details of Hodge’s work, AVC dispatchers provided him the destinations

that he was to go to when driving its trucks and advised him of the time and place at which to pick

up trailers and deliver his load. On the other hand, Hodge retained discretion as to the jobs he

accepted, the routes he took when driving, and the number of hours he worked. It is a close call,

but the assertions in the pleadings as to this factor support a conclusion that Hodge was an

independent contractor. As to whether or not Hodge was engaged in a distinct occupation or

business, Hodge was a truck driver working for AVC, a trucking company. As such, Hodge’s work

“was not entirely disjointed from the business of [AVC],” which “weighs in favor of finding an

employer-employee relationship.” Ind. Ins. Co. v. Am. Cmty. Servs., Inc., 768 N.E.2d 929, 937 (Ind.

App. 2002). As to whether truck driving is work usually done under the direction of the employer

or by a specialist without supervision, AVC did not supervise Hodge’s day-to-day work. Regarding

skills and training, Hodge had the skills and licenses required of an interstate truck driver and the

independent contractor agreement stated that AVC would not supply training to Hodge beyond the

minimum required by federal statutes. These factors support a finding that Hodge was an

independent contractor with AVC.

        AVC supplied the tractors and trucks that Hodge used to haul loads, including the truck that

was involved in the accident. Hodge’s pleadings state that he was required to supply a cell phone at

his own expense and that he often supplied other materials required for his work, such as blank trip

logs and vehicle-inspection forms. However, on balance, AVC’s provision of the truck and tractors

to Hodge favors a finding that Hodge was an employee of AVC. Next, Hodge had worked for AVC

for almost four years at the time of the accident, a period of time indicative of an employer-

employee relationship. See Moberly, 757 N.E.2d at 1012 (“employment over a considerable period of




                                                   7
time with regular hours” and “one who performs continuous service for another” are indicators of

employee status).

        As to the method of payment, the independent contractor agreement states that Hodge’s pay

was computed based on dispatched miles and that AVC did not guarantee him a specific amount of

loads, hours, or revenue. He was not paid by the hour and was not paid at regular intervals but was

instead was paid within seven days of when a customer remitted payment to AVC, which could take

approximately 30 to 90 days after delivery. His compensation was reported on an IRS Form-1099,

tax deductions were not withheld from his pay, and he did not receive any benefits. These facts

heavily favor a determination of independent contractor status. As to what type of work

relationship the parties believed they were creating, the pleadings are not clear: certain documents

Hodge signed indicated that he would be an employee for AVC but the independent contractor

agreement indicates otherwise. As to whether the principal is or is not in business, again, AVC was

a trucking business and this factor weighs in favor of employer-employee status.

        Finally, although the following facts do not fit neatly into the Moberly factors, the Court notes

that AVC had the right to discipline Hodge for certain violations of its rules, and that Hodge was

considered “at-will,” meaning he could be discharged at any time. These facts lead to the finding of

an employer-employee relationship. Viewing all of the pertinent factors together with the

independent contractor agreement in the light most favorable to Hodge, the Court cannot conclude

that the relevant facts permit only one inference as to the nature of the work relationship between

Hodge and AVC. As such, judgment on the pleadings in favor of AIFC is not appropriate. See Bank

of New York Mellon v. Estrada, 2013 WL 3811999, at *1 (N.D. Ill. 2013) (Lee, J.) (a Rule 12(c) motion

is designed to provide a means of disposing of cases when the material facts are not in dispute and a

judgment on the merits can be achieved by focusing on the content of the pleadings and any facts of

which the court will take judicial notice).


                                                   8
Conclusion

        For the foregoing reasons, the Court denies AIFC’s Rule 12(c) motion for judgment on the

pleadings [42].

IT IS SO ORDERED.

Date: 3/24/2020

                                             Entered: _____________________________
                                                      SHARON JOHNSON COLEMAN
                                                      United States District Judge




                                                9
